Citation Nr: 1019911	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  05-33 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.	Entitlement to service connection for a psychiatric 
disorder, including posttraumatic stress disorder (PTSD) and 
depression.

2.	Entitlement to service connection for residuals of a 
scar above the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty from November 1963 to 
November 1966.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire. The jurisdiction over this case 
was later transferred to the White River Junction RO. 

The Board's decision of January 2008 denied claims for 
service connection for heart disease, PTSD, residuals of a 
scar above the left eye and bilateral hearing loss, as well 
as a petition to reopen service connection for hypertension. 
The Veteran appealed the Board's decision to the U. S. Court 
of Appeals for Veterans Claims (Court). In a January 2010 
Order, the Court granted a joint motion for partial remand of 
the parties, vacating the Board's decision as to only the 
claims for service connection for PTSD and a scar above the 
left eye, and then returned the case to the Board for action 
consistent with the joint motion.  The Board denials of 
claims for service connection for hypertension, heart 
disease, and bilateral hearing loss were left undisturbed.

In accordance with the terms of the joint motion, and 
consistent with recent precedential case law, the Board has 
expanded the issue of entitlement to service connection for 
PTSD to that of a claim for a generalized psychiatric 
disorder, including PTSD and the diagnosed condition of 
depression. See e.g., Clemons v. Shinseki, 23 Vet. App. 1, 5 
(2009) (holding that in light of the fact a claimant 
generally is not competent to provide a medical diagnosis, a 
claim for service connection for PTSD constituted a 
generalized claim for benefits based on a mental disorder 
where the evidence showed that the claimant did not have PTSD 
but suffered from a different mental disorder). The Board 
finds that there is no detrimental impact to the 
characterization of the issue in this regard, inasmuch as the 
claim is being remanded for further notice and development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

Regarding the claim for service connection for a psychiatric 
disorder, the Board finds that the Veteran must be properly 
advised of the procedures for the development of this claim 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  

The VCAA prescribes several requirements as to VA's duty to 
notify and assist a claimant with the evidentiary development 
of a pending claim for compensation or other benefits. See 38 
U.S.C.A.§§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). [A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
codified later at 38 CFR 3.159(b)(1).] 

Moreover, the Court has held in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service 
connection" claim, including notice to the claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As indicated previously, the original claim before the Board 
was one simply for entitlement to service connection for 
PTSD. That issue has since been expanded    to encompass any 
psychiatric disorder, including diagnosed depression.     
However, the existing VCAA notices were limited in content to 
a claim for    service connection for PTSD. Hence, a new 
notice must be issued to the Veteran that pertains to the 
revised issue now on appeal. The claim is therefore being 
remanded to the RO for this purpose. 

The Board is also directing further development as to the 
claim for service connection for residuals of a scar above 
the left eye. VA's duty to assist includes providing a 
medical examination or opinion where necessary to decide a 
claim.   See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(c)(4) (2009). An examination is warranted 
in this instance. 

In furtherance of this additional claim, the Veteran contends 
that during service he received 5 to 6 stitches over the left 
eye from an injury incurred during a fight at the enlisted 
men's club, and that as a result the left eye would not close 
when he needed it to and twitched beyond his control. Review 
of service treatment records (STRs) does not substantiate the 
specific claimed in-service incident. There is reference to 
an October 1964 laceration injury to the right eye. Of note, 
a November 1965 entry reflects that the Veteran had been 
involved in a fight, and there was purple discoloration of 
the periorbital tissue with no bony displacement. The 
impression was of soft tissue trauma. 

On the documented service history, no scar above the left eye 
is shown. Nor is there recent medical history of the same 
post-service. This notwithstanding, the Board must take into 
account the Veteran's assertions in adjudicating this matter.               
The Veteran's report of in-service left eye injury must 
receive due consideration, and, indeed, this report carries 
some probative weight in light of the November 1965 report of 
soft tissue trauma to the periorbital area following a fight. 
See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (where lay evidence provided is credible and competent, 
the absence of contemporaneous medical documentation does not 
preclude further evaluation as to the etiology of the claimed 
disorder). Moreover, the allegation of having a current scar 
over the left eye must be investigated further. See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (indicating 
competency of lay testimony to describe symptoms that support 
a later diagnosis by a physician). Consequently, the Board 
concludes that a VA medical examination and opinion is 
necessary to determine whether the Veteran presently has a 
left eye scar, or other impairment affecting this region, 
that is casually related to an incident of his service.

Accordingly, the case is REMANDED for the following action:

1.	Prior to further consideration of the 
claim for service connection for a 
psychiatric disorder, including PTSD and 
depression, the RO/AMC should send the 
Veteran a VCAA letter in accordance with 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002 & Supp. 2009), and all other 
applicable legal precedent. The notice 
correspondence should also indicate what 
evidence is necessary to substantiate the 
disability rating and effective date 
elements of a claim for service connection 
once it has been established.  

2.	The RO/AMC should schedule the Veteran 
for a VA dermatological examination. The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination. All indicated tests 
and studies should be performed, and all 
findings should be set forth in detail. It 
is requested that the VA examiner indicate 
whether the Veteran currently has a scar 
present above   the left eye, or other 
impairment involving the left eye. 
Provided there is at least one diagnosed 
disability involving the left eye, the 
examiner should then indicate whether it 
is at least as likely as not (50 percent 
or greater probability) that the diagnosed 
condition is etiologically related to the 
Veteran's service, based on review of a 
documented November 1965 soft tissue 
injury to the periorbital area, and the 
Veteran's own assertions of             
in-service injury. 


The VA examiner should include in the 
examination report the rationale for all 
opinions expressed. However,  if the 
examiner cannot respond to the inquiry 
without resort to speculation, he or she 
should so state, and further explain why 
it is not feasible to provide a medical 
opinion.

3.	The RO/AMC should then review the 
claims file.            If any of the 
directives specified in this remand have 
not been implemented, appropriate 
corrective action should be undertaken 
before readjudication. Stegall v. West, 11 
Vet. App. 268 (1998).

4.	Thereafter, the RO/AMC should 
readjudicate the claims on appeal in light 
of all additional evidence received.            
If any benefit sought on appeal is not 
granted,                   the Veteran and 
his representative should be furnished 
with a Supplemental Statement of the Case 
(SSOC) and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims. His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated. The Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A.           §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).

